Name: Commission Regulation (EEC) No 3198/92 of 30 October 1992 amending Regulation (EEC) No 1641/91 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 11 . 92 Official Journal of the European Communities No L 318/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3198/92 of 30 October 1992 amending Regulation (EEC) No 1641/91 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 2205/90 (2), and in particular Article 9 ( 1) thereof, Having regard to Commission Regulation (EEC) No 3155/85 of 11 November 1985 establishing advanced fixing of monetary compensatory amounts (J), as last amended by Regulation (EEC) No 3247/89 (4), and in particular Article 6 thereof, Whereas Council Regulation (EEC) No 1678/85 (s), as last amended by Regulation (EEC) No 3197/92 ('), fixes the conversion rates to be applied in agriculture ; Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1641/91 (7), as last amended by Regulation (EEC) No 3195/92 (*); Whereas a new agricultural conversion rate, effective from 1 November 1992, has been fixed for the olive oil sector and for all sectors in Italy; whereas the monetary compensatory amounts should be altered accordingly; whereas, pursuant to Article 8 of Commission Regu ­ lation (EEC) No 3153/85 ('), as last amended by Regu ­ lation (EEC) No 3672/89 (,0), where there are real monetary gaps varying according to product for a Member State, all the monetary compensatory amounts are to be altered if the applied monetary gap is refixed for any one of the products concerned following adjustments of the conversion rates used for calculation of the monetary gaps ; whereas the adjustment of the conversion rate for olive oil accordingly leads to die adjustment of the monetary compensatory amounts for the other sectors for Spain, the United Kingdom, Greece and Italy; Whereas the monetary compensatory amounts are to be calculated from the rates during the reference period 21 to 27 October 1992 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committees concerned, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1641 /91 is hereby amended as follows : 1 . The column headed 'Greece' in Part 10 of Annex I is replaced by that in Annex I hereto. 2 . The column headed 'Spain' in Parts 1 , 3, 5, 6, 7 and 8 of Annex I is replaced by that in Annex I hereto. 3 . The column headed 'United Kingdom' in Parts 1 to 5 and 7 to 10 of Annex I is replaced by that in Annex I hereto. 4. The column headed 'Italy' in Parts 1 to 8 and 10 of Annex I is replaced by that in Annex I hereto. 5 . Annex II is replaced by Annex II hereto. Article 2 This Regulation shall enter into force on 1 November 1992. o OJ No L 164, 24. 6. 1985, p. 6 . O OJ No L 201 , 31 . 7. 1990, p. 9. O OJ No L 310, 21 . 11 . 1985, p. 22. (4) OJ No L 314, 28 . 10. 1989, p. 51 . (*) OJ No L 164, 24. 6. 1985, p. 11 . C) OJ No L 317, 31 . 10. 1992, p. 92. O OJ No L 153, 17. 6. 1991 , p. 1 . ( ¢) OJ No L 317, 31 . 10. 1992, p. 87. O OJ No L 310, 21 . 11 . 1985, p. 4. H OJ No L 358 , 8 . 12 . 1989, p. 28 . No L 318/2 Official Journal of the European Communities 1 . 11.92 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 October 1992. For the Commission Ray MAC SHARRY Member ofthe Commission 1 . 11 . 92 Official Journal of the European Communities No L 318/3 ANNEX I PARTI SECTOR CEREALS Monetary compensatory amounts Positive Negauve Greece CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Ireland SpainBelgium/ Luxem ­ bourg Denmark Italy France Bfrs/Lfrs Dkr Lit FFDM F1 Esc £ Dr £ Irl Pta  1 000 kg  0709 90 60 14,985 8 620 747,59 0712 90 19 14,985 8 620 747,59 1001 10 10 20,243 11645 1 009,94 1001 10 90 20,243 11 645 1 009,94 1001 90 91 14,985 8 620 747,59 100190 99 14,985 8 620 747,59 1002 00 00 14,237 8 190 710,27 1003 00 10 14,237 8 190 710,27 1003 00 90 14,237 8 190 710,27 1004 0010 13,667 7 862 681,86 1004 00 90 13,667 7 862 681,86 1005 10 90 14,985 8 620 747,59 1005 90 00 14,985 8 620 747,59 1007 00 90 14,237 8 190 710,27 1008 20 00 14,237 8 190 710,27 1101 00 00 18,167 10 451 906,36 1102 10 00 17,120 9 848 854,11 1102 20 10 20,979 12 068 1 046,63 1102 20 90 6,743 3 879 336,42 1102 90 10 14,521 8 354 724,48 1102 90 30 13,941 8 019 695,50 1102 90 90 11-1 7285 14,521 8 354 724,48 11-1 7286 14,521 8 354 724,48 1103 1110 f 25,822 14 854 1 288,24 1103 11 90 19,621 11 287 978,87 1103 12 00 19,134 11 007 954,60 1103 13 10 11-2 21,728 12 499 1 084,01 1103 1390 15,285 8793 762,55 1103 19 10 14,521 8 354 724,48 1103 19 30 19,931 11 466 994,38 1103 1990 11-1 7285 14,521 8 354 724,48 11-1 7286 14,521 8 354 724,48 1103 21 00 15,285 8 793 762,55 1103 29 10 14,521 8 354 724,48 1103 29 20 14,521 8 354 724,48 1103 29 30 13,941 8 019 695,50 1103 29 40 15,285 8 793 762,55 No L 318/4 Official Journal of the European Communities 1 . 11.92 CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  1 000 kg  1103 29 90 11-1 7285 14,521 8 354 724,48 11-1 7286 14,521 8 354 724,48 1104 11 10 14,521 8 354 724,48 1104 11 90 19,931 11 466 994,38 1104 12 10 13,941 8 019 695,50 1104 12 90 24,601 14 152 1 227,35 110419 10 15,285 8 793 762,55 1104 19 30 14,521 8 354 724,48 1104 19 50 16,483 9 482 822,35 1104 19 99 11-1 7285 14,521 8 354 724,48 11-1 7286 14,521 8 354 724,48 1104 21 10 14,521 8 354 724,48 1104 21 30 19,931 11 466 994,38 110421 50 22,779 13 104 1 136,43 1104 21 90 14,521 8 354 724,48 1104 22 10 11-6 7158 13,941 8 019 695,50 11-6 7159 24,601 14 152 1 227,35 1104 22 30 19,134 11 007 954,60 1104 22 50 13,941 8 019 695,50 1104 22 90 13,941 8 019 695,50 110423 10 15,285 8793 762,55 1104 23 30 15,285 8 793 762,55 1104 23 90 15,285 8 793 762,55 110429 11 15,285 8793 762,55 1104 29 15 14,521 8 354 724,48 1104 29 19 11-3 7290 14,521 8 354 724,48 11-3 7291 14,521 8 354 724,48 11042931 15,285 8793 762,55 1104 29 35 14,521 8 354 724,48 1104 29 39 11-3 7290 14,521 8 354 724,48 11-3 7291 14,521 8 354 724,48 1104 29 91 15,285 8 793 762,55 1104 29 95 14,521 8 354 724,48 1104 29 99 11-1 7285 14,521 8 354 724,48 11-1 7286 14,521 8 354 724,48 110430 10 11,239 6465 560,70 1104 30 90 4,495 2 586 224,28 1107 10 11 26,673 15 344 1 330,72 1107 10 19 19,930 11 465 994,30 1107 10 91 25,341 14 578 1 264,28 1107 10 99 18,935 10 892 944,66 1107 20 00 22,067 12 694 1 100,92 1108 11 00 11-4 7294 25,324 14568 1 263,43 11-4 7295 (') 25,324 14 568 1 263,43 1108 12 00 11-4 7294 22,627 13 016 1 128,87 1 . 1 1 . 92 Official Journal of the European Communities No L 318/5 CN code Table Positive Negative Germany DM Nether ­ lands F1 Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta additional code Notes  1 000 kg  1108 12 00 11-4 7295 (') 22,627 13 016 1 128,87 1108 1300 11-5 7296 22,627 13016 1 128,87 11-5 7297 O 22,627 13 016 1 128,87 1108 14 00 11-4 7294 22,627 13 016 1 128,87 11-4 7295 O 22,627 13 016 1 128,87 1108 19 90 11-4 7294 22,627 13 016 1 128,87 11-4 7295 O 22,627 13 016 1 128,87 1109 00 00 34,465 19 826 1 719,47 1702 30 91 17-9 7318 29,520 16 982 1 472,76 1702 30 99 17-9 7318 22,627 13 016 1 128,87 1702 40 90 22,627 13 016 1 128,87 1702 90 50 22,627 13 016 1 128,87 1702 90 75 30,869 17 757 1 540,04 1702 90 79 21,578 12 413 1 076,54 2106 90 55 22,627 13 016 1 128,87 2302 10 10 23-1 7622    23-1 7623 6,189 3 560 308,76 2302 10 90 12,820 7 375 639,58 2302 20 10 6,189 3 560 308,76 2302 20 90 12,820 7 375 639,58 2302 30 10 6,189 3 560 308,76 2302 30 90 13,262 7 629 661,64 2302 40 10 6,189 3 560 308,76 2302 40 90 13,262 7 629 661,64 2303 10 11 29,970 17 240 1 495,19 2309 10 11 23-2 7624    23-2 7625 1,798 1 034 89,71 2309 10 13 23-8 7541 (2)    23-8 7542 (J) 20,572 11 834 964,19 23-8 7543 (f) 41,145 23 669 1 928,39 23-8 7545 (') 3,060 1 760 143,41 23-8 7546 (') 6,120 3 520 286,82 23-8 7547 (')   "  23-8 7548 O 32,463 18 674 1 521,48 23-8 7549 (J) 64,925 37 349 3 042,95 23-8 7550 O 1,798 1 034 89,71 23-8 7551 O 22,370 ' 12 868 1 053,90 23-8 7552 (J) 42,943 24 703 2 018,10 23-8 7626 (*) 1,798 1 034 89,71 23-8 7627 O 4,858 2 794 233,12 23-8 7628 (J) 7,918 4 554 376,53 23-8 7629 (') 1,798 1 034 89,71 23-8 7630 O 34,261 19 708 1 611,19 23-8 7631 O 66,723 38 383 3 132,66 2309 10 31 23-3 7624    No L 318/6 Official Journal of the European Communities 1 . 11 . 92 Positive Negauve Germany Portugal Spain CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Ut FF Dr £ IrlDM Fl Esc £ Pta  1 000 kg  2309 10 31 23-3 7691 5,694 3 276 284,09 2309 10 33 23-9 7541 (l)  ¢   23-9 7542 (2) 20,572 11 834 964,19 23-9 7543 (2) 41,145 23 669 1 928,39 23-9 7545 (2) 3,060 1 760 143,41 23-9 7546 (2) 6,120 3 520 286,82 23-9 7547 (*)    23-9 7548 (2) 32,463 18 674 1 521,48 23-9 7549 (2) 64,925 37 349 3 042,95 23-9 7645 (2) 5,694 3 276 284,09 23-9 7646 (2) 26,266 15 110 1 248,28 23-9 7647 (2) 46,839 26 945 2 212,48 23-9 7648 (2) 5,694 3 276 284,09 23-9 7649 (2) 8,754 5 036 427,50 23-9 7650 (2) 11,814 6 796 570,91 23-9 7651 (2) ' 5,694 3 276 284,09 23-9 7652 (2) 38,157 21 950 1 805,57 23-9 7653 (2) 70,619 40 625 3 327,04 2309 10 51 23-4 7624    23-4 7692 11,239 6 465 560,70 2309 10 53 23-10 7541 (2)    23-10 7542 (2) 20,572 11 834 964,19 23-10 7543 (2) 41,145 23 669 1 928,39 23-10 7545 (2) 3,060 1 760 143,41 23-10 7546 (2) 6,120 3 520 286,82 23-10 7547 (2)  .   23-10 7548 (2) 32,463 18 674 1 521,48 23-10 7549 (2) 64,925 37 349 3 042,95 23-10 7654 (2) 11,239 6 465 560,70 23-10 7655 (2) 31,811 18 299 1 524,89 23-10 7656 (2) 52,384 30 134 2 489,09 23-10 7657 (2) 11,239 6 465 560,70 23-10 7658 (2) 14,299 8 225 704,11 23-10 7659 (2) 17,359 9 985 847,52 23-10 7660 (2) 11,239 6 465 560,70 23-10 7661 (2) 43,702 25 139 2 082,18 23-10 7662 (2) 76,164 43 814 3 603,65 2309 90 31 23-5 7624    23-5 7693 1,798 1 034 89,71 2309 90 33 23-11 7541 (2)    23-11 7542 (2) 20,572 11 834 964,19 23-11 7543 (2) 41,145 23 669 1 928,39 23-11 7545 (2) 3,060 1 760 143,41 23-11 7546 (2) 6,120 3 520 286,82 23-11 7547 (2)    1 . 11.92 Official Journal of the European Communities No L 318/7 Positive Negative Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland SpainCN code Table Ad*Ud °nal Notes DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Ir Pta  1 000 kg  2309 90 33 23-11 7548 (*) 32,463 18 674 1 521,48 23-11 7549 O 64,925 37 349 3 042,95 23-11 7663 O ^798 1 034 23-11 7664 O 22,370 12 868 1 053,90 23-11 7665 O 42,943 24 703 2 018,10 23-11 7666 O 1,798 1 034 89,71 23-11 7667 (2) 4,858 2 794 233,12 23-11 7668 (2) 7,918 4 554 376,53 23-11 7669 (2) 1,798 1 034 89,71 23-11 7670 (2) 34,261 19 708 1 611,19 23-11 7671 (2) 66,723 38 383 3 132,66 2309 90 41 23-6 7624    23-6 7694 5,694 3 276 284,09 2309 90 43 23-12 7541 (')    23-12 7542 (2) 20,572 11 834 964,19 23-12 7543 (2) 41,145 23 669 1 928,39 23-12 7545 (2) 3,060 . 1 760 143,41 23-12 7546 (2) 6,120 3 520 286,82 23-12 7547 (2)    23-12 7548 (2) 32,463 18 674 1 521,48 23-12 7549 (2) 64,925 37 349 3 042,95 23-12 7672 (2) 5,694 3 276 284,09 23-12 7673 (2) 26,266 15 110 1 248,28 23-12 7674 (2) 46,839 26 945 2 212,48 23-12 7675 (2) 5,694 3 276 284,09 23-12 7676 (2) 8,754 5 036 427,50 23-12 7677 (2) 11,814 6 796 570,91 23-12 7678 (2) 5,694 3 276 284,09 23-12 7679 (2) 38,157 21 950 1 805,57 23-12 7680 (2) 70,619 40 625 3 327,04 2309 90 51 23-7 ' ' 7624    23-7 7695 11,239 6 465 560,70 2309 90 53 23-13 7541 (2)    23-13 7542 (2) 20,572 11 834 964,19 23-13 7543 (2) 41,145 23 669 1 928,39 23-13 7545 (2) 3,060 1 760 143,41 23-13 7546 (2) 6,120 3 520 286,82 23-13 7547 (2)  .   23-13 7548 (2) 32,463 18 674 1 521,48 23-13 7549 (2) 64,925 37 349 3 042,95 23-13 7681 (2) 11,239 6 465 560,70 23-13 7682 (2) 31,811 18 299 1 524,89 23-13 7683 (2) 52,384 30 134 2 489,09 23-13 7684 (2) 11,239 6 465 560,70 23-13 7685 (2) 14,299 8 225 704,11 No L 318/8 Official Journal of the European Communities 1 . 11 . 92 Positive I Negative CN code Table Additionalcode Notes Germany Nether- Portugal United Belgium/ Denmark Italy France Greece Ireland Spain lands Kingdom Luxem ­ bourg DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  1 000 kg  2309 90 53 23-13 7686 (2) 17,359 9 985 847,52 23-13 7687 (2) 11,239 6 465 560,70 23-13 7688 (2) 43,702 25 139 2 082,18 23-13 7689 (2) 76,164 43 814 3 603,65 (') When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (J) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate . 1 . 11 . 92 Official Journal of the European Communities No L 318/9 PART 2 SECTOR PIGMEAT Monetary compensatory amounts Positive Negative Germany Spain Portugal Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Put Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ In x  100 kg  0103 91 10 2,188 0103 92 11 1,861 0103 92 19 2,188 0203 11 10 2,845 0203 12 11 4,126 0203 12 19 3,187 0203 19 11 3,187 0203 19 13 4,609 0203 19 15 , 2,475 0203 19 55 02-3 7039 4,609 02-3 7054 3,187 0203 19 59 3,187 0203 21 10 2,845 0203 22 11 4,126 0203 22 19 3,187 0203 29 11 3,187 0203 29 13 4,609 0203 29 15 2,475 0203 29 55 02-3 7039 4,609 02-3 7054 3,187 0203 29 59 3,187 0209 00 11 1,138 0209 00 19 1,252 0209 00 30 0,683 0210 1111 4,126 0210 11 19 3,187 0210 11 31 8,024 0210 11 39 6,317 0210 12 11 2,475 0210 12 19 4,126 0210 19 10 3,642 0210 19 20 3,983 0210 19 30 3,187 0210 19 40 4,609 0210 19 51 02-3 7039 4,609 02-3 7054 3,187 0210 19 59 3,187 0210 19 60 6,317 0210 19 70 7,938 No L 318/ 10 Official Journal of the European Communities 1 . 11.92 Positive I Negative NotesCN code Table Additionalcode Germany Nether- Spain Portugal United Belgium/ Denmark Italy France Greece Ireland lands Kingdom Luxem ­ bourg DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  0210 19 81 02-3 7039 8,024 02-3 7054 4,126 021019 89 4,126 1601 00 10 O 3,983 160100 91 16-1 7319 (l)(2) 6,686 16-1 7322 CX1) 5,349 1601 00 99 16-1 7319 (')(') 4,552 16-1 7322 C)0 3,642 1602 10 00 3,187 1602 20 90 3,699 1602 41 10 16-3 7327 4,126 16-3 7328 6,971 16-3 7329 4,268 1602 42 10 16-3 7327 3,187 16-3 7328 5,833 16-3 7329 3,983 1602 49 11 16-3 7327 4,126 16-3 7328 6,971 16-3 7329 3,983 1602 49 13 16-3 7327 3,187 16-3 7328 5,833 16-3 7329 3,983 1602 49 15 16-3 7327 3,187 16-3 7328 5,833 16-3 7329 3,983 1602 49 19 16-3 7327 3,187 16-3 7328 3,841 16-3 7329 3,073 1602 49 30 16-1 7319 3,187 16-1 7322 2,561 1602 49 50 1,906 1602 90 10 3,699 1602 90 51 3,841 1902 20 30, 1,906 (') If composite food preparations (including prepared dishes) containing sausages are classified within CN code 1601 because of their composition, the monetary compensatory amount is applied only on the net weight of the sausages, the meat and the offal, including fats of any kind or origin, which make part of these preparations. (*) The monetary compensatory amounts applicable to sausages in containers which also contain preservative liquid are based on the net weight, i.e. after die deduction of the weight of the liquid. 1 . 11 . 92 Official Journal of the European Communities No L 318/ 11 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts Positive Negative Germany Portugal Denmark Italy France Greece Ireland SpainCN code Tabe Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ In Pta  100 kg live weight  0102 90 10 O 14,310 8 232 670,69 0102 90 31 O 14,310 8 232 670,69 0102 90 33 (l) 14,310 8 232 670,69 0102 90 35 (l) 14,310 8 232 670,69 0102 90 37 14,310 8 232 670,69  100 kg net weight  0201 10 10 27,189 15 641 1 274,32 0201 10 90 27,189 15 641 1 274,32 0201 20 21 27,189 15 641 1 274,32 0201 20 29 27,189 15 641 1 274,32 0201 20 31 21,751 12 513 1 019,46 0201 20 39 21,751 12 513 1 019,46 0201 20 51 32,627 18 769 1 529,19 0201 20 59 32,627 18 769 1 529,19 0201 20 90 21,751 12 513 1 019,46 0201 30 00 37,206 21 403 1 743,81 0202 10 00 24,184 13 912 1 133,47 0202 20 10 O 24,184 13 912 1 133,47 0202 20 30 02-1 7014 3,869 2 226 181,36 02-1 7018 3,869 2 226 181,36 02-1 7019 O 19,347 11 130 906,78 0202 20 50 02-1 7014 6,046 3 478 283,37 02-1 7018 6,046 3 478 283,37 02-1 7019 O 30,230 17 390 1 416,84 0202 20 90 C) 19,347 11 130 906,78 0202 30 10 O 30,230 17 390 1 416,84 0202 30 50 (*)( ») 30,230 17 390 1 416,84 0202 30 90 02-2 7034 6,046 3 478 283,37 02-2 7038 O 30,230 17 390 1 416,84 0206 10 95 37,206 21 403 1 743,81 0206 29 91 30,230 17 390 1 416,84 0210 20 10 21,751 12513 1 019,46 0210 20 90 31,053 17 863 1 455,41 0210 90 41 31,053 17 863 1 455,41 0210 90 90 31,053 17 863 1 455,41 1602 50 10 16-4 7330 31,053 17 863 1 455,41 16-4 7331 18,603 10 702 871,90 16-4 7332 12,450 7 162 583,50 1602 90 61 16-4 7332 12,450 7 162 583,50 No L 318/12 Official Journal of the European Communities 1 . 11 . 92 (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls, heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (2) The compensatory amount shall not be applied :  in respect of auantities coming within an annual tariff quota of 53 000 tonnes, expressed in boned meat, to be granted by the competent authorities of tne European Communities for frozen beef and veal,  in respect of auantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of tne European Communities for frozen buffalo meat. (') Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities . 1 . 11 . 92 Official Journal of the European Communities No L 318/ 13 PART 4 SECTOR EGGS AND POULTRYMEAT Monetary compensatory amounts Positive Negative Germany Spain Portugal Denmark Italy . France Greece Ireland CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 pieces  0105 11 00 0,357 0105 19 10 1,041 0105 19 90 0,357  100 kg  0105 91 00 1,550 0105 99 10 2,521 0105 99 20 2,390 0105 99 30 1,704 0105 99 50 2,491 0207 10 11 1,947 0207 10 15 2,214 0207 10 19 2,412 0207 10 31 2,434 0207 10 39 2,668 0207 10 51 2,966 0207 10 55 3,602 0207 10 59 4,002 0207 10 71 3,414 0207 10 79 3,734 0207 10 90 3,559 0207 21 10 2,214 0207 21 90 2,412 0207 22 10 2,434 0207 22 90 2,668 0207 23 11 3,602 0207 23 19 4,002 0207 23 51 3,414 0207 23 59 3,734 0207 23 90 3,559 0207 3911 6,562 0207 39 13 2,654 0207 39 15 2,021 0207 39 17 1,399 0207 39 21 3,654 0207 39 23 3,432 0207 39 25 6,217 0207 39 27 1,399 0207 39 31 5,111 0207 39 33 2,935 No L 318/ 14 Official Journal of the European Communities 1 . 11 . 92 Positive Negative Germany Spain Portugal Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Neuier ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  0207 39 35 2,021 0207 39 37 1,399 0207 39 41 3,894 0207 39 43 1,825 0207 39 45 3,286 0207 39 47 6,217 0207 39 51 1,399 0207 39 53 7,841 0207 39 55 6,562 0207 39 57 4,402 0207 39 61 4,107 0207 39 63 3,915 0207 39 65 2,021 0207 39 67 1,399 0207 39 71 5,600 0207 39 73 3,654 0207 39 75 5,414 0207 39 77 3,432 0207 39 81 5,135 0207 39 83 6,217 0207 39 85 1,399 0207 41 10 6,562 0207 41 11 2,654 0207 41 21 2,021 0207 41 31 1,399 0207 41 41 3,654 0207 41 51 3,432 0207 41 71 6,217 0207 41 90 1,399 0207 42 10 5,111 0207 42 11 2,935 0207 42 21 2,021 0207 42 31 1,399 0207 42 41 3,894 0207 42 51 1,825 0207 42 59 3,286 0207 42 71 6,217 0207 42 90 1,399 0207 43 11 7,841 0207 43 15 6,562 0207 43 21 4,402 0207 43 23 4,107 0207 43 25 3,915 0207 43 31 2,021 0207 43 41 1,399 1 . 11 . 92 Official Journal of the European Communities No L 318/15 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Denmark Italy France Greece IrelandBelgium/ Luxem ­ bourg DM Fl Pta Esc , £ Bfrs/Lfrs Dkr lit FF Dr £ Irl  100 kg  0207 43 51 5,600 0207 43 53 3,654 0207 43 61 5,414 0207 43 63 3,432 0207 43 71 5,135 0207 43 81 6,217 0207 43 90 1,399 0209 00 90 3,108  100 pieces  040700 11 0,743 0407 00 19 0,255  100 kg  0407 00 30 2,246 0408 11 10 10,510 0408 19 11 4,581 0408 19 19 v 4,896 0408 91 10 10,151 0408 99 10 2,605 1602 31 11 16-2 7323 4,868 16-2 7324  1602 31 19 16-2 7323 6,839 16-2 7324  1602 39 11 6,554 1602 39 19 16-2 7323 6,839 16-2 7324  3502 10 91 9,118 3502 10 99 1,235 3502 90 51 9,118 3502 90 59 1,235 No L 318/16 Official Journal of the European Communities 1 . 11 . 92 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts Positive Negative Germany Nether ­ lands Portugal United Kingdom Spain CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Esc £ Pta  100 kg  0401 04-1 7058 a+e a+e a+c 0402 10 11 16,231 9 337 760,74 0402 10 19 04-3 7059 10,583 6 088 496,00 04-3 7079 16,231 9 337 760,74 04-3 7222    0402 10 91 04-4 7089 d + f d + f d+f 0402 10 99 04-4 7089 d + f d+f d+f 0402 21 11 04-2 7744 a + c a+c a+c 0402 21 17 04-6 7098 10,583 6 088 496,00 04-6 7114 a+c a+c a+c 04-6 7224    0402 21 19 04-2 7744 a+c a+c a+c 0402 21 91 04-2 7744 a+c a+c a+c 0402 21 99 04-2 7744 a + c a+c a + c 0402 29 04-2 7744 a + c+f . a+c+f a + c + f 0402 91 04-2 7744 a + c a+c a + c 0402 99 04-2 7744 a+c+f a + c+f a+c+f 0403 10 02 04-2 7744 a+c a+c a + c 0403 10 04 04-2 7744 a+c a+c a+c 0403 10 06 04-2 7744 a+c a+c a+c 0403 10 12 04-2 7744 a + c+f a+c + f a + c+f 0403 10 14 04-2 7744 a+c+f a + c + f a+c + f 0403 10 16 04-2 7744 a+c+f a + c+f a + c + f 0403 10 22 04-2 7744 a+c a + c a + c 0403 10 24 04-2 7744 a+c a+c a+c 0403 10 26 04-2 7744 a+c a+c a + c 0403 10 32 04-2 7744 a+c + f a+c + f a + c + f 0403 10 34 04-2 7744 a+c+f a + c+f a + c+f 0403 10 36 04-2 7744 a+c+f a+c+ f a+c + f 0403 90 11 04-5 7093 10,583 6 088 496,00 04-5 7097 16,231 9 337 760,74 04-5 7223    0403 90 13 04-6 7098 10,583 6 088 496,00 04-6 7114 a+c a + c a+c 04-6 7224    0403 90 19 04-2 7744 a+c a+c a+c 0403 90 31 04-4 7089 d+f d + f d+f 0403 90 33 04-2 7744 a+c + f a + c+f a + c+f 0403 90 39 04-2 7744 a+c+f a+c + f a+c + f 1 . 11 . 92 Official Journal of the European Communities No L 318/ 17 Positive Negative CN code Table Notes Germany Nether ­ lands Portugal United Kingdom SpainAdditional code Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Esc £ Put  100 kg  0403 90 51 04-2 7744 a + c a+c a+c 0403 90 53 04-2 7744 a + c a+c a+c 0403 90 59 04-2 7744 a+c a+c a+c 0403 90 61 04-2 7744 a+c+f a+c+f a + c+f 0403 90 63 04-2 7744 a + c+f a+c+f a+c+f 0403 90 69 04-2 7744 a+c + f a + c+f a + c + f 0404 90 11 04-2 7744 a+c a+c a+c 0404 90 13 04-2 7744 a+c a+c a+c 0404 90 19 04-2 7744 a + c a+c a+c 0404 90 31 04-2 7744 a+c a+c a+c 0404 90 33 04-2 7744 a + c a+c a+c 0404 90 39 04-2 7744 a+c a+c a+c 0404 90 51 04-2 7744 a+c + f a+c+f a+c+f 0404 90 53 04-2 7744 a+c+f a+c+f a+c + f 0404 90 59 04-2 7744 a+c+ f a + c + f a + c+f 0404 90 91 04-2 7744 a+c+ f a+c+f a+c+f 0404 90 93 04-2 7744 a + c + f a + c+f a+c+f 0404 90 99 04-2 7744 ¢ a+c + f a + c+f a+c+f 0405 04-7 7118 9,357 5 383 438,54 04-7 7119 9,591 5 517 449,51 04-7 7134 13,578 7 811 636,39 04-7 7138 13,918 8 006 652,30 04-7 7139 14,761 8 492 691,84 04-7 7154 15,130 8 704 709,14 04-7 7189 26,888 15 467 1 260,19 04-7 7193 27,560 15 854 1 291,69 04-7 7197 bxcoef bxcoef bxcoef 04-7 7199 bxcoef bxcoef bxcoef 04-7 7218 bxcoef bxcoef bxcoef 04-7 7225 b b b 04-7 7281 bxcoef bxcoef bxcoef 0406 10 20 04-8 7226    04-8 7227 20,182 11 610 945,90 04-8 7228 23,044 13 256 1 080,02 04-8 7229 13,875 7 982 650,30 04-8 7230 18,055 10 387 846,23 04-8 7231 6,307 3 628 295,59 04-8 7232 9,174 5 277 429,96 0406 10 80 04-8 7226    04-8 7228 23,044 13 256 1 080,02 04-8 7230 18,055 10 387 846,23 04-8 7232 9,174 5 277 429,96 0406 20 10    0406 20 90 04-9 7233 23,044 13 256 1 080,02 04-9 7234 31,246 17 974 1 464,44 No L 318/ 18 Official Journal of the European Communities 1 . 11 . 92 Positive Negative Germany Portugal Denmark Italy France Greece Ireland Spain CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Esc £ Bfrs/Lfrs Dkr Lt FF Dr £ Ir Pta  100 kg  0406 30 10 04-10 7235    04-10 7236 8,287 4 767 388,38 04-10 7237 12,154 6 992 569,64 04-10 7238 17,685 10 173 828,87 04-10 7239 20,973 12 065 982,96 0406 30 31 04-10 7235    04-10 7236 8,287 4 767 388,38 04-10 7237 12,154 6 992 569,64 04-10 7238 17,685 10 173 828,87 0406 30 39 04-10 7235    04-10 7238 17,685 10 173 828,87 04-10 7239 20,973 12 065 982,96 0406 30 90 20,973 12 065 982,96 0406 40 00 04-11 7240    04-11 7241 21,813 12 548 1 022,32 0406 90 11 04-12 7242 18,055 10 387 846,23 04-12 7243    04-12 7244 20,182 11 610 945,90 04-12 7245 23,044 13 256 1 080,02 04-12 7246 13,875 7 982 650,30 04-12 7247 18,055 10 387 846,23 0406 90 13 04-13 7248    04-13 7250 26,970 15 515 1 264,04 0406 90 15 04-13 7248    04-13 7250 26,970 15 515 1 264,04 0406 90 17 04-13 7248    04-13 7249 18,055 10 387 846,23 04-13 7250 26,970 15 515 1 264,04 0406 90 19    0406 90 21 04-14 7251    04-14 7252 24,714 14 217 1 158,30 0406 90 23 04-15 7254    04-15 7255 20,182 11 610 945,90 04-15 7256 23,044 13 256 1 080,02 04-15 7257 13,875 7 982 650,30 04-15 7258 18,055 10 387 846,23 0406 90 25 04-15 7254    04-15 7255 20,182 11 610 945,90 04-15 7256 23,044 13 256 1 080,02 04-15 7257 13,875 7 982 650,30 04-15 7258 18,055 10 387 846,23 0406 90 27 04-15 7254    04-15 7255 20,182 11 610 945,90 04-15 7256 23,044 13 256 1 080,02 04-15 7257 13,875 7 982 650,30 1 . 11 . 92 Official Journal of the European Communities No L 318 / 19 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Denmark Italy France Greece Ireland SpainBelgium/ Luxem ­ bourg DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  100 kg  0406 90 27 04-15 7258 18,055 10 387 846,23 0406 90 29 04-15 7253    04-15 7254    04-15 7255 20,182 11 610 945,90 04-15 7256 23,044 13 256 1 080,02 04-15 7257 13,875 7 982 650,30 04-15 7258 18,055 10 387 846,23 0406 90 31 04-15 7253    04-15 7254    04-15 7255 20^182 11 610 945,90 04-15 7256 23,044 13 256 1 080,02 04-15 7257 13,875 7 982 650,30 04-15 7258 18,055 10 387 846,23 0406 90 33 04-15 7253    04-15 7254    04-15 7255 20,182 11 610 945,90 04-15 7256 23,044 13 256 1 080,02 04-15 7257 13,875 7 982 650,30 04-15 7258 18,055 10 387 846,23 0406 90 35 04-16 7259    04-16 7274 20,182 11 610 945,90 04-16 7277 23,044 13 256 1 080,02 04-16 7278 13,875 7 982 650,30 04-16 7279 18,055 10 387 846,23 0406 90 37 04-16 7259    04-16 7274 20,182 11 610 945,90 04-16 7277 23,044 13 256 1 080,02 04-16 7278 13,875 7 982 650,30 04-16 7279 18,055 10 387 846,23 0406 90 39 04-15 7254    04-15 7255 20,182 11 610 945,90 04-15 7256 23,044 13 256 1 080,02 04-15 7257 13,875 7 982 650,30 04-15 7258 18,055 10 387 846,23 0406 90 50 04-15 7253    04-15 7254 &gt;  ~   04-15 7255 20,182 11 610 945,90 04-15 7256 23,044 13 256 1 080,02 04-15 7257 13,875 7 982 650,30 04-15 7258 18,055 10 387 846,23 0406 90 61  '  ¢  0406 90 63    0406 90 69 31,246 17 974 1 464,44 0406 90 73 04-16 7259    04-16 7274 20,182 11 610 945,90 No L 318/20 Official Journal of the European Communities 1 . 11 . 92 Positive Negative Germany Portugal Denmark Italy France Greece Ireland SpainCN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Ir Pta  100 kg  0406 90 73 04-16 7277 23,044 13 256 1 080,02 04-16 7278 13,875 7 982 650,30 04-16 7279 18,055 10 387 846,23 0406 90 75 04-16 7259    04-16 7274 20,182 11 610 ' 945,90 04-16 7277 23,044 13 256 1 080,02 04-16 7278 13,875 7 982 650,30 04-16 7279 18,055 10 387 846,23 0406 90 77 04-16 7259    04-16 7274 20,182 11 610 945,90 04-16 7277 23,044 13 256 1 080,02 04-16 7278 13,875 7 982 650,30 04-16 7279 ' 18,055 10 387 846,23 0406 90 79 04-16 7259    04-16 7274 20,182 11 610 945,90 04-16 7277 23,044 13 256 1 080,02 04-16 7278 13,875 7 982 650,30 04-16 7279 18,055 10 387 846,23 0406 90 81 04-16 7259    04-16 7274 20,182 11 610 945,90 04-16 7277 23,044 13 256 1 080,02 04-16 7278 13,875 7 982 650,30 04-16 7279 18,055 10 387 846,23 0406 90 85 04-16 7259    04-16 7274 20,182 11 610 945,90 04-16 7277 23,044 13 256 1 080,02 04-16 7278 13,875 7 982 650,30 04-16 7279 18,055 10 387 846,23 0406 90 89 04-15 7253    04-15 7254    04-15 7255 20,182 11 610 945,90 04-15 7256 23,044 13 256 1 080,02 04-15 7257 13,875 7 982 650,30 04-15 7258 18,055 10 387 846,23 0406 90 93 04-8 7226    04-8 7231 6,307 3 628 295,59 04-8 7232 9,174 5 277 429,96 0406 90 99 04-8 7226    04-8 7228 23,044 13 256 1 080,02 04-8 7230 18,055 10 387 846,23 04-8 7232 9,174 5 277 429,96 2309 10 15 23-14 7553 2,057 1 183 96,42 23-14 7554 4,114 2 367 192,84 23-14 7555 6,172 3 550 289,26 23-14 7556 7,715 4 438 361,57 1 . 11 . 92 . Official Journal of the European Communities No L 318/21 Positive Negative CN code Tabic Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain DM Fi Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Put  100 kg  2309 10 15 23-14 7557 8,640 4 970 404,96 23-14 7558 9,258 5 325 433,89 23-14 7559 0,306 176 14,34 23-14 7569 0,612 352 28,68 23-14 7573 0,918 528 43,02 23-14 7574 1,147 660 53,78 23-14 7577 1,285 739 60,23 23-14 7578 1,377 792 64,53 23-14 7579 3,246 1 867 152,15 23-14 7580 6,493 3 735 304,30 23-14 7581 9,739 5 602 456,44 23-14 7582 12,174 7 003 570,55 23-14 7583 13,634 7 843 639,02 23-14 7584 14,608 8 403 684,66 23-14 7885     2309 10 19 23-14 7553 2,057 1 183 96,42 23-14 7554 4,114 2 367 192,84 23-14 7555 6,172 3 550 289,26 23-14 7556 7,715 4 438 361,57 23-14 7557 8,640 4 970 404,96 23-14 7558 9,258 5 325 433,89 23-14 7559 0,306 176 14,34 23-14 7569 0,612 352 28,68 23-14 7573 0,918 528 43,02 23-14 7574 1,147 660 53,78 23-14 7577 1,285 739 60,23 23-14 7578 1,377 792 64,53 23-14 7579 3,246 1 867 152,15 23-14 7580 6,493 3 735 304,30 23-14 7581 9,739 5 602 456,44 23-14 7582 12,174 7 003 570,55 23-14 7583 13,634 7 843 639,02 23-14 7584 14,608 8 403 684,66 23-14 7885    2309 10 39 23-14 7553 2,057 1 183 96,42 23-14 7554 4,114 2 367 192,84 23-14 7555 6,172 3 550 289,26 23-14 7556 7,715 4 438 361,57 23-14 7557 8,640 4 970 404,96 23-14 7558 9,258 5 325 433,89 23-14 7559 0,306 176 14,34 23-14 7569 0,612 352 28,68 23-14 7573 0,918 528 43,02 23-14 7574 1,147 660 53,78 23-14 7577 1,285 739 60,23 No L 318/22 Official Journal of the European Communities 1 . 11.92 Positive Negative Germany Portugal Spain CN COCie I Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Esc £ Pta  100 kg  2309 10 39 23-14 7578 1,377 792 64,53 23-14 7579 3,246 1 867 152,15 23-14 7580 6,493 3 735 304,30 23-14 7581 9,739 5 602 456,44 23-14 7582 12,174 7 003 570,55 23-14 7583 13,634 7 843 639,02 23-14 7584 14,608 8 403 684,66 23-14 7885    2309 10 59 23-14 7553 2,057 1 183 96,42 23-14 7554 4,114 2 367 192,84 23-14 7555 6,172 3 550 289,26 23-14 7556 7,715 4 438 361,57 23-14 7557 8,640 4 970 404,96 23-14 7558 9,258 5 325 433,89 23-14 7559 0,306 176 14,34 23-14 7569 0,612 352 28,68 23-14 7573 0,918 528 43,02 23-14 7574 1,147 660 53,78 23-14 7577 1,285 739 60,23 23-14 7578 1,377 792 64,53 23-14 7579 3,246 1 867 152,15 23-14 7580 6,493 3 735 304,30 23-14 7581 9,739 5 602 456,44 23-14 7582 12,174 7 003 570,55 23-14 7583 13,634 7 843 639,02 23-14 7584 14,608 8 403 684,66 23-14 7885     2309 10 70 23-14 7553 2,057 1 183 96,42 23-14 7554 4,114 2 367 192,84 23-14 7555 6,172 3 550 289,26 23-14 7556 7,715 4 438 361,57 23-14 7557 8,640 4 970 404,96 23-14 7558 9,258 5 325 433,89 23-14 7559 , 0,306 176 14,34 23-14 7569 0,612 352 28,68 23-14 7573 0,918 528 43,02 23-14 7574 1,147 660 53,78 23-14 7577 1,285 739 60,23 23-14 7578 1,377 792 64,53 23-14 7579 3,246 1 867 152,15 23-14 7580 6,493 3 735 304,30 23-14 7581 9,739 5 602 456,44 23-14 7582 12,174 7 003 570,55 23-14 7583 13,634 7 843 639,02 23-14 7584 14,608 8 403 684,66 1 . 11 . 92 Official Journal of the European Communities No L 318 /23 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain DM Fi Esc £ Bfrs/Lfrs Dkr Lit . FF Dr £ Irl Pta  100 kg  2309 10 70 23-14 7885    2309 90 35 23-14 7553 2,057 1 183 96,42 23-14 7554 4,114 2 367 192,84 23-14 7555 6,172 3 550 289,26 23-14 7556 7,715 4 438 361,57 23-14 7557 8,640 4 970 404,96 23-14 7558 9,258 5 325 433,89 23-14 7559 0,306 176 14,34 23-14 7569 0,612 352 28,68 23-14 7573 0,918 528 43,02 23-14 7574 1,147 660 53,78 23-14 7577 1,285 739 60,23 23-14 7578 1,377 792 64,53 23-14 7579 3,246 1 867 152,15 23-14 7580 6,493 3 735 304,30 23-14 7581 9,739 5 602 456,44 23-14 7582 12,174 7 003 570,55 23-14 7583 13,634 7 843 639,02 23-14 7584 14,608 8 403 684,66 23-14 7885    2309 90 39 23-14 7553 2,057 1 183 96,42 23-14 7554 4,114 2 367 192,84 23-14 7555 6,172 3 550 289,26 23-14 7556 7,715 4 438 361,57 23-14 7557 8,640 4 970 404,96 23-14 7558 9,258 5 325 433,89 23-14 7559 0,306 176 14,34 23-14 7569 0,612 352 28,68 23-14 7573 0,918 528 43,02 23-14 7574 1,147 660 53,78 23-14 7577 1,285 739 60,23 23-14 7578 1,377 792 64,53 23-14 7579 3,246 1 867 152,15 23-14 7580 6,493 3 735 304,30 23-14 7581 9,739 5 602 456,44 23-14 7582 12,174 7 003 570,55 23-14 7583 13,634 7 843 639,02 23-14 7584 14,608 8 403 684,66 23-14 7885    2309 90 49 23-14 7553 2,057 1 183 96,42 23-14 7554 4,114 2 367 192,84 23-14 7555 6,172 3 550 289,26 23-14 7556 7,715 4 438 361,57 23-14 7557 8,640 4 970 404,96 23-14 7558 9,258 5 325 433,89 No L 318/24 Official Journal of the European Communities 1 . 11.92 Positive Negative Germany Nether ­ lands Portugal United Kingdom Denmark Italy France Grcece Ireland Spam CN COQC Table Additionalcode Notes Belgium/ Luxem ­ bourg £ Bfrs/Lfrs Dkr £ Irl PuDM Fl Esc Lit FF Dr  100 kg  2309 90 49 23-14 7559 0,306 176 14,34 23-14 7569 0,612 352 28,68 23-14 7573 0,918 528 43,02 23-14 7574 1,147 660 53,78 23-14 7577 1,285 739 60,23 23-14 7578 1,377 792 64,53 23-14 7579 3,246 1 867 152,15 23-14 7580 6,493 3 735 304,30 23-14 7581 9,739 5 602 456,44 23-14 7582 12,174 7 003 570,55 23-14 7583 13,634 7 843 639,02 23-14 7584 14,608 8 403 684,66 23-14 7885   .  2309 90 59 23-14 7553 2,057 1 183 96,42 23-14 7554 4,114 2 367 192,84 23-14 7555 6,172 3 550 289,26 23-14 7556 7,715 4 438 361,57 23-14 7557 8,640 4 970 404,96 23-14 7558 9,258 5 325 433,89 23-14 7559 0,306 176 14,34 23-14 7569 0,612 352 28,68 23-14 7573 0,918 528 43,02 23-14 7574 1,147 660 53,78 23-14 7577 1,285 739 60,23 23-14 7578 1,377 792 64,53 23-14 7579 3,246 1 867 152,15 23-14 7580 6,493 3 735 304,30 23-14 7581 9,739 5 602 456,44 23-14 7582 12,174 7 003 570,55 23-14 7583 13,634 7 843 639,02 23-14 7584 14,608 8 403 684,66 23-14 7885    2309 90 70 23-14 7553 2,057 1 183 96,42 23-14 7554 4,114 2 367 192,84 23-14 7555 6,172 3 550 289,26 23-14 7556 7,715 4 438 361,57 23-14 7557 8,640 4 970 404,96 23-14 7558 9,258 5 325 433,89 23-14 7559 0,306 176 14,34 23-14 7569 0,612 352 28,68 23-14 7573 ' 0,918 528 / 43,02 23-14 7574 1,147 660 53,78 23-14 7577 1,285 739 60,23 23-14 7578 1,377 792 64,53 23-14 7579 3,246 1 867 152,15 1 . 1 1 . 92 Official Journal of the European Communities No L 3 1 8/25 Positive I Negative CN code Table Additionalcode Notes Germany Nether- Portugal United Belgium/ Denmark Italy France Greece Ireland Spain lands Kingdom Luxem ­ bourg DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  100 kg  2309 90 70 23-14 7580 6,493 3 735 304,30 23-14 7581 9,739 5 602 456,44 23-14 7582 12,174 7 003 570,55 23-14 7583 13,634 7 843 639,02 23-14 7584 14,608 8 403 684,66 23-14 7885     % milk fat/100 kg product a b 0,300 0,329 173 189 14,062 15,426 % non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  C 0,139 80 6,503  % lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  d 0,162 93 7,607 °/o non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  e 0,013 7 0,591 °/o sucrose/100 kg product f 0,055 32 3,068 Annex For certain milk products, falling within CN codes 0401 , 0402 , 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates have been added, ana where this is the case, the actual content by weight of these products and the lactose content of the addedwhey. 1 . 11.92No L 318/26 Official Journal of the European Communities PART 6 SECTORWINE Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdoir SpainBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Esc £ Pta 2204 21 25 22-5 7431 (2)  93,52 22-5 7432 (2)  93,52 22-5 7434 (')  4,03 22-5 7435 (l)  4,03 22-5 7437 ( »)  4,03 22-5 7587 (2)  93,52 22-5 7588 (')  4,03 2204 21 29 22-6 7438 (2)  65,52 22-6 7439 (2)  65,52 22-6 7441 (l)  4,03 22-6 7442 ( »)  4,03 22-6 7444 (')  4,03 22-6 7589 (2)  65,52 22-6 7590 C)  4,03 2204 21 35 22-8 7449 (2)  93,52 22-8 7451 C)  4,03 22-8 7452 C)  4,03 22-8 7454 (')  4,03 22-8 7591 (2)  93,52 22-8 7592 (l)  4,03 2204 21 39 22-9 7455 (2)  65,52 22-9 7457 (l)  4,03 22-9 7458 ( l) v  4,03 22-9 7469 (')  4,03 22-9 7593 (2)  65,52 22-9 7594 (')  4,03 2204 29 10 22-3 7426 0)  4,03 2204 29 25 22-11 7478 (*)  93,52 22-11 7479 (2)  93&gt;52 22-11 7480 (2)  93,52 22-11 7481 O  93,52 22-11 7483 0)  4,03 22-11 7484 0) '  4,03 22-11 7486 ( »)  4,03. 22-11 7595 (J)  93,52 22-11 7596 C)  4,03 2204 29 29 22-12 7487 (2)  65,52 22-12 7488 (2)  65,52 22-12 7490 C)  4,03 22-12 7491 0)  4,03 1 . 11 . 92 Official Journal of the European Communities No L 318 /27 Positive I Negative CN code Table NotesAdditionalcode Germany Nether- Portugal United Belgium/ Denmark Italy France Greece Ireland Spain lands Kingdom Luxem ­ bourg DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta 2204 29 29 22-12 7493 (')  4,03 22-12 7597 O  65,52 22-12 7598 (')  4,03 2204 29 35 22-14 7498 (2)  93,52 22-14 7499 (2)  93,52 22-14 7518 O  4,03 22-14 7519 (')  4,03 22-14 7523 O  4,03 22-14 7599 (*)  93,52 22-14 7614 O  4,03 2204 29 39 22-15 7524 (2)  65,52 22-15 7526 0)  4,03 22-15 7527 (')  4,03 22-15 7529 (l) __ 4,03 22-15 7618 (2)  65,52 22-15 7619 O  4,03 (l) Per % vol per hectolitre (total alcoholic strength by volume as defined in Annex II b Regulation (EEC) No 822/87). O hi. No L 318/28 Official Journal of the European Communities 1 . 11 . 92 PART 7 SECTOR SUGAR Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom SpainBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Esc £ Pta  100 kg  1701 11 10 17-5 7334 O 4,582 2 636 255,87 17-5 7335 4,582 2 636 255,87 1701 11 90 17-5 7334 C) 4,582 2 636 255,87 17-5 7335 4,582 2 636 255,87 1701 12 10 17-5 7334 (') 4,582 2 636 255,87 17-5 7335 4,582 2 636 255,87 1701 12 90 17-5 7334 (') 4,582 2 636 255,87 17-5 7335 4,582 2 636 255,87 1701 91 00 17-6 7337 (*) 5,500 3 164 306,84 1701 99 10 17-7 7340 5,500 3 164 306,84 1701 99 90 17-7 7340 5,500 3 164 306,84  100 kg of dry matter  1702 30 10 17-8 7341 5,500 3 164 274,41 1702 40 10 17-8 7341 5,500 3 164 274,41 1702 60 10 17-8 7341 5,500 3 164 274,41  % sucrose content and 100 kg net  1702 60 90 17-10 7345 (') 0,0550 31,64 3,068 17-10 7346 (') 0,0550 31,64 3,068 17-10 7347 O 0,0550 31,64 3,068  100 kg of dry matter  1702 90 30 17-8 7341 5,500 3 164 274,41  °/o sucrose content and 100 kg net  1702 90 60 17-11 7349 (J) 0,0550 31,64 3,068 17-11 7350 C) 0,0550 31,64 3,068 17-11 7351 (3 ) 0,0550 31,64 3,068 1702 90 71 17-12 7353 (J) 0,0550 31,64 3,068 1702 90 90 17-10 7345 (') - 0,0550 31,64 3,068 17-10 7346 O 0,0550 " 31,64 3,068 17-10 , 7347 (3) 0,0550 31,64 3,068  100 kg of dry matter  2106 90 30 21-5 7419 5,500 3 164 274,41  % sucrose content and 100 kg net  2106 90 59 21-6 7423 (J) 0,0550 31,64 3,068 21-6 7424 (3) 0,0550 31,64 3,068 21-6 7425 O 0,0550 31,64 3,068 1 . 11 . 92 Official Journal of the European Communities No L 318/29 (') Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30. 6. 1968, p. 42). (2) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage . (J) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation {EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50 , 4 . 3 . 1970, p. 1 ) in the case of exports . No L 318/30 Official Journal of the European Communities 1 . 11 . 92 PART 8 PRODUCTS TOWHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Positive Negative Germany Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Spain DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  100 kg  0403 10 51 14,608 8 403 684,67 0403 10 53 16,277 9 376 762,15 0403 10 59 23,002 13 232 1 078,07 0403 10 91    0403 10 93    0403 10 99 3,649   0403 90 71 14,608 8 403 684,67 0403 90 73 16,277 9 376 762,15 0403 90 79 23,002 13 232 1 078,07 0403 90 91    0403 90 93    0403 90 99 3,649   1517 10 10 3,721   1517 90 10 3,721   1704 10 11 3,276   1704 10 19 3,276   1704 10 91 3,681   1704 10 99 3,681   1704 90 51 17-1 * 1704 90 55 17-4 * 1704 90 61 17-4 * 1704 90 65 17-4 » 1704 90 71 17-4 * 1704 90 75 17-1 * 1704 90 81 17-2 * 17-2 7632    1704 90 99 17-3 * 17-3 7632    1806 20 10 18-1 * 1806 20 30 18-1 * 1806 20 50 18-1 * 1806 20 70 18-1 * 1806 20 80 18-2 * 1806 20 95 18-2 * 1806 31 00 18-1 * &gt; 1806 32 10 18-4 * 1806 32 90 18-5 * 18-5 7832 5,730   1806 90 11 18-4 * 1 . 11 . 92 Official Journal of the European Communities No L 318/31 Positive Negative CN code Table Additionalcode Germany Nether ­ lands Portugal United Kingdom Denmark Italy France Greece Ireland Spain Notes Belgium/ Luxem ­ bourg DM F1 Esc £ Bfrs/Lfrs Dkr Lt FF Dr £ Irl Pta  100 kg  1806 90 19 18-1 * 1806 90 31 18-1 * 1806 90 39 18-3 &lt; * 1806 90 50 18-3 * 18-3 7632   1806 90 60 18-4 * 1806 90 70 18-4 * 1806 90 90 18-2 * 1901 10 00 19-4 * 1901 90 90 19-2 » 1902 11 10 2,510  1902 1190 2,510  1902 19 11 2,510  1902 19 19 ' 2,510  1902 19 90   1902 40 10 2,510  1903 00 00   1905 30 11 19-1 * 1905 30 19 19-1 * 1905 30 30 19-1 * 1905 30 51 19-1 * 1905 30 59 19-1 * 1905 30 91 19-1 * 1905 30 99 19-1 * 1905 40 00 19-3   19-3 7633 3,184  19-3 7634 4,224  1905 90 40 19-1 * 1905 90 45 19-1 * 1905 90 55 19-1 * 1905 90 60 19-1 * 1905 90 90 19-1 * 2101 10 99 21-2 » 2101 20 90 21-2 * 2105 00 10 2,699  2105 00 91 21-3 6585 3,935  21-3 7585 4,734  2105 00 99 21-4 6586 5,472 v  21-4 7586 6,687  2106 10 90 21-2 * 2106 90 99 21-1 » 21-1 7001   21-1 7002   21-1 7003   21-1 7004   No L 318/32 Official Journal of the European Communities 1 . 11.92 Positive Negative Germany Nether ­ lands Portugal United Kingdom Denmark Italy France Greece Ireland Spain CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg F1DM Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  100 kg  2106 90 99 21-1 7635   21-1 7636   21-1 7637 3,218  21-1 7642 4,604  2905 44 11   2905 44 19 4,455  2905 44 91 3,304  2905 44 99 6,336  3505 10 10 2,549  3505 10 90 2,549  3823 60 11   3823 60 19 4,455  3823 60 91 3,304  3823 60 99 6,336   7001    7002    7003 3,218   7004 4,604   7005    7006    7007 2,822   7008 3,812   7009 5,198  _ 7010    7011    7012 3,496   7013 4,486   7015    7016 3,184   7017 4,224   7020    7021 3,233   7022 4,273   7023 5,263   7024 6,649   7025 2,639   7026 3,827   7027 4,867   7028 5,857   7029 7,243   7030 3,313   7031 4,501   7032 5,541   7033 6,531   7035 4,041  1 . 11 . 92 Official Journal of the European Communities No L 318/33 Positive Negative Germany Nether ­ lands Portugal United Kingdom Spain CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Denmark Italy ­ France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlF1DM Esc £ . Pta  100 kg  7036 5,229   7037 6,269   7040 6,135   7041 7,323   7042 8,363   7043 9,353  467,06 7044 10,739 6 177 544,39 7045 6,729   7046 7,917   7047 8,957   7048 9,947  5 722 496,66 7049 11,333 6 519 573,99 7050 7,403   7051 8,591   7052 9,631  475,07 7053 10,621 6 110 530,30 7055 8,131   7056 9,319   7057 10,359 5 958 511,41 7060 10,956 6 302 513,50 7061 12,144 6 985 579,78 7062 13,184 7 583 637,77 7063 14,174 8 153 693,00 7064 15,560 8 950 770,33 7065 11,550 6 644 543,10 7066 12,738 7 327 609,38 7067 13,778 7 925 667,37 7068 14,768 8 495 722,60 7069 16,154 9 292 799,93 7070 12,224 7 032 576,74 7071 13,412 7 715 643,02 7072 14,452 8 313 701,01 7073 15,442 8 883 756,24 7075 12,952 7 450 613,08 7076 14,140 8 133 679,36 7077 15,180 8 731 737,35 7080 21,328 12 269 999,61 7081 22,516 12 952 1 065,89 7082 23,556 13 550 1 123,88 7083 24,546 14 120 1 179,11 7084 25,932 14 917 1 256,44 7085 21,922 12 611 1 029,21 7086 23,110 13 294 1 095,49 7087 24,150 13 892 1 153,48 7088 - 25,140 14 462 1 208,71 No L 318/34 Official Journal of the European Communities 1.11.92 Positive Negative Denmark CN code Tabic Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Italy France Greece Ireland Spain DM Fl Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  100 kg  7090 22,596 12 999 1 062,85 7091 23,784 13 682 1 129,13 7092 24,824 14 280 1 187,12 7095 23,324 13 417 1 099,19 7096 24,512 14 100 1 165,47 7100    71.01 O    7102 O 2,972   7103 (l) 3,962   7104 O 5,348   7105 (')    7106 O 2,526   7107 0 3,566   7108 O 4,556   7109 C) 5,942   7110 O    7111 O 3,200   7112 O 4,240   7113 O 5,230   7115 O 2,740   7116 C) 3,928   7117 ( ») 4,968   7120 (') 2,789   7121 (') 3,977   7122 ( ») 5,017   7123 O 6,007   7124 O 7,393   7125 0) 3,383   7126 O 4,571   7127 (') 5,611   7128 (l) 6,601   7129 0) 7,987   7130 (') 4,057   7131 (') 5,245   7132 O 6,285   7133 O 7,275   7135 (') 4,785   7136 0) 5,973   7137 O 7,013   7140 C) 6,879   7141 ( ») 8,067   7142 (l) 9,107   7143 C) 10,097 5 808 501,94 7144 (') 11,483 6 605 579,27 7145 O 7,473   1 . 11 . 92 Official Journal of the European Communities No L 318/35 Positive Negative Germany Nether ­ lands Portugal United Kingdom Denmark Italy France Greece Ireland Spam CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ In Pta  100 kg  7146 O 8,661   7147 O 9,701  476,31 7148 0) 10,691 6 150 531,54 7149 C) 12,077 6 947 608,87 7150 O 8,147   7151 (') 9,335   7152 C) 10,375 5 968 509,95 7153 0) 11,365 6 538 565,18 7155 (') 8,875   7156 O 10,063 5 788 488,30 7157 0) 11,103 6 386 546,29 7160 0 11,700 6 730 548,38 7161 (') 12,888 7 413 614,66 7162 O 13,928 8 011 672,65 7163 0) 14,918 8 581 727,88 7164 (') 16,304 9 378 805,21 7165 C) 12,294 7 072 577,98 7166 (') 13,482 7 755 644,26 7167 (l) 14,522 8 353 702,25 7168 (') 15,512 8 923 757,48 7169 O 16,898 9 720 834,81 7170 (') 12,968 7 460 611,62 7171 ( l) 14,156 8 143 677,90 7172 ( ») 15,196 8 741 735,89 7173 C) 16,186 9 311 791,12 7175 O 13,696 7 878 647,96 7176 0) 14,884 8 561 714,24 7177 ( ») 15,924 9 159 772,23 7180 (') 22,072 12 697 1 034,49 7181 C) 23,260 13 380 1 100,77 7182 O 24,300 13 978 1 158,76 7183 O 25,290 14 548 1 213,99 7185 (') 22,666 13 039 1 064,09 7186 O 23,854 13 722 1 130,37 7187 (') 24,894 14 320 1 188,36 7188 0) 25,884 14 890 1 243,59 7190 (') 23,340 13 427 1 097,73 7191 0) 24,528 14 110 1 164,01 7192 ( ») 25,568 14 708 1 222,00 7195 0) 24,068 13 845 1 134,07 7196 0) 25,256 14 528 1 200,35 7200 0) 5,008   7201 (') 6,196   7202 O 7,236   7203 O 8,226   No L 318/36 Official Journal of the European Communities 1 . 11.92 Positive Negative Denmark Italy France Greece Ireland Spain CN code Table Additionalcode Notes Germany Nether ­ lanrlc Portugal United Kingdom Belgium/ Luxem ­ bourg DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  100 kg  7204 O 9,612  491,42 7205 O 5,602   7206 0) 6,790   7207 0) 7,830   7208 O 8,820   7209 (') 10,206 5 873 521,02 7210 O 6,276   7211 ( ») 7,464   7212 C) 8,504   7213 (') 9,494  477,33 7215 (') 7,004   7216 0) 8,192   7217 O 9,232   7220 0 7,732   7221 (') 8,920   7260 O 11,860 6 822 555,86 7261 0) 13,048 7 505 622,14 7262 (') 14,088 8 103 680,13 7263 (') 15,078 8 673 735,36 7264 (') 16,464 9 470 812,69 7265 (') 12,454 7 164 585,46 7266 O 13,642 7 847 651,74 7267 O 14,682 8 445 709,73 7268 C) 15,672 * 9 015 764,96 7269 0) 17,058 9 812 842,29 7270 0 13,128 7 552 619,10 7271 O 14,316 8 235 685,38 7272 0) 15,356 8 833 743,37 7273 O 16,346 9 403 798,60 7275 C) 13,856 7 970 655,44 7276 C) 15,044 8 653 721,72 7300 O 6,670   7301 O 7,858   7302 ( ») 8,898   7303 (') 9,888  491,86 7304 (') 11,274 6 488 569,19 7305 (i) 7,264   7306 0) 8,452   7307 O 9,492  466,23 7308 (') 10,482 6 033 521,46 7309 O 11,868 6 830 598,79 7310 C) 7,938   7311 O 9,126   7312 O 10,166 5 851 499,87 7313 (') 11,156 6 421 555,10 1 . 11 . 92 Official Journal of the European Communities No L 318 /37 Positive I Negative CN Code I Table Additionalcode Notes jermany Nether- Portugal I United Belgium/ Denmark Italy France Greece Ireland Spain lands I Kingdom Luxem ­ I bourg DM F1 Esc I £ Bfrs/Lfrs Dkr Lit FF Dr I £ Irl Pta "O 7315 (') 8,666   7316 O 9,854  478,22 7317 O 10,894 6 269 536,21 7320 C) 9,394   7321 ( ») 10,582 6 091 514,56 7360 C) 12,852 7 393 602,36 7361 O 14,040 8 076 668,64 7362 O 15,080 8 674 726,63 7363 0 16,070 9 244 781,86 7364 O 17,456 10 041 859,19 7365 O 13,446 7 735 631,96 7366 (l) 14,634 8 418 698,24 7367 O 15,674 . 9 016 756,23 7368 0) 16,664 9 586 . 811,46 7369 (l) 18,050 10 383 888,79 7370 O 14,120 8 123 665,60 7371 O 15,308 8 806 731,88 7372 O 16,348 9 404 789,87 7373 O 17,338 9 974 845,10 7375 O 14,848 8 541 701,94 7376 O 16,036 9 224 768,22 7378 O 15,576 8 961 738,28 7400 O 8,314   7401 O 9,502   7402 O 10,542 6 069 513,61 7403 C) 11,532 6 639 568,84 7404 O 12,918 7 436 646,17 7405 (') 8,908   7406 C) 10,096 5 813 485,22 7407 O 11,136 6 411 543,21 7408 O 12,126 6 981 598,44 7409 C) 13,512 7 778 675,77 7410 C) 9,582   7411 O 10,770 6 201 518,86 7412 O 11,810 6 799 576,85 7413 0) 12,800 7 369 632,08 7415 O 10,310 5 936 488,92 7416 O 11,498 6 619 555,20 7417 O 12,538 7 217 613,19 7420 O 11,038 6 356 525,26 7421 O 12,226 7 039 591,54 7460 (') 13,699 7 880 642,02 7461 O 14,887 8 563 708,30 7462 C) 15,927 9 161 766,29 7463 O 16,917 9 731 821,52 No L 318/38 Official Journal of the European Communities 1 . 11 . 92 Posmvc Negative Germany Portugal Spam CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Esc £ P »  100 kg  7464 O 18,303 10 528 898,85 7465 O 14,293 8 222 671,62 7466 O 15,481 8 905 737,90 7467 (l) 16,521 9 503 795,89 7468 O 17,511 10 073 851,12 7470 O 14,967 8 610 705,26 7471 (l) 16,155 9 293 771,54 7472 O 17,195 9 891 829,53 7475 O 15,695 9 028 741,60 7476 O 16,883 9 711 807,88 7500 O 9,611   7501 O 10,799 6 219 516,33 7502 O 11,839 6 817 574,32 7503 O 12,829 7 387 629,55 7504 O 14,215 8 184 706,88 7505 (l) 10,205 5 878 479,65 7506 O 11,393 6 561 545,93 7507 O 12,433 7 159 603,92 7508 O 13,423 7 729 659,15 7509 O 14,809 8 526 736,48 7510 O 10,879 6 266 513,29 7511 O 12,067 6 949 579,57 7512 0) 13,107 7 547 637,56 7513 O 14,097 8 117 692,79 7515 O 11,607 6 684 549,63 7516 O 12,795 7 367 615,91 7517 C) 13,835 7 965 673,90 7520 O 12,335 7 104 585,97 7521 (!) 13,523 7 787 652,25 7560 O 14,456 8 316 677,53 7561 C) 16,228 9 335 771,20 7562 O 16,684 9 597 801,80 7563 O 17,674 10 167 857,03 7564 (') 19,060 10 964 934,36 7565 O 15,050 8 658 707,13 7566 O 16,238 9 341 773,41 7567 0) 17,278 9 939 831,40 7568 (l) 18,268 10 509 886,63 7570 O 15,724 9 046 740,77 7571 (l) 16,912 9 729 807,05 7572 O 17,952 10 327 865,04 7575 (') 16,452 9 464 . 777,11 7576 0) 17,640 10 147 843,39 7600 ( ») 14,497 8 340 4 679,46 7601 O 15,685 9 023 745,74 1 . 11 . 92 Official Journal of the European Communities No L 318/39 Positive Negative CN code Table Additionalcode Notes Germany Nether- Portugal I United Belgium/ I Denmark I Italy France Greece Ireland Spain lands I Kingdom Luxem- I I I boure I I DM F1 Esc I £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  100 kg  ' 7602 O 16,725 9 621 803,73 7603 (') 17,715 10 191 858,96 7604 C) 19,101 10 988 936,29 7605 0) 15,091 8 682 709,06 7606 O 16,279 9 365 775,34 7607 0) 17,319 9 963 833,33 7608 O 18,309 10 533 888,56 7609 (l) 19,695 11 330 " 965,89 7610 C) 15,765 9 070 . 742,70 7611 (') 16,953 9 753 808,98 7612 C) 17,993 10 351 866,97 7613 0) 18,983 10 921 922,20 7615 O 16,493 9 488 779,04 7616 C) 17,681 10 171 845,32 7620 C) 17,221 9 908 815,38 7700 O 16,713 9 614 783,30 7701 O 17,901 10 297 849,58 7702 O 18,941 10 895 907,57 7703 C) 19,931 11 465 962,80 7705 O 17,307 9 956 812,90 7706 ( ») 18,495 10639 879,18 7707 0) 19,535 11 237 937,17 7708 C) 20,525 11 807 992,40 7710 C) 17,981 10 344 846,54 7711 O 19,169 11 027 912,82 7712 O 20,209 11 625 970,81 7715 C) 18,709 10 762 882,88 7716 (l) 19,897 11 445 949,16 7720 (') 15,627 8 989 732,39 7721 O ¢ 16,815 9 672 798,67 7722 (&gt;) 17,855 10 270 856,66 7723 O 18,845 10 840 911,89 7725 O 16,221 9 331 761,99 7726 (') 17,409 10 014 828,27 7727 C) 18,449 10 612 886,26 7728 0 19,439 11 182 941,49 7730 (l) 16,895 9 719 795,63 7731 (') 18,083 10 402 861,91 7732 (') 19,123 11 000 919,90 7735 0 17,623 10 137 831,97 7736 O 18,811 10 820 898,25 7740 O 20,091 11 558 941,64 7741 ~ O 21,279 12 241 1 007,92 7742 O 22,319 12 839 1 065,91 7745 O 20,685 11 900 971,24 No L 318/40 Official Journal of the European Communities 1 . 11 . 92 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United I Belgium/ I Denmark I Italy I France I Greece I Ireland I Spain Kingdom 1 Luxem- I I III II bourg I I I I I I DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta   1UW ivg  7746 O 21,873 12 583 1 037,52 7747 O 22,913 13 181 1 095,51 7750 O 21,359 12 288 1 004,88 7751 O 22,547 12 971 1 071,16 7758 2,724   7759 3,912   7760 O ' 24,556 14 126 1 150,90 7761 0) 25,744 14 809 1 217,18 7762 (l) 26,784 15 407 1 275,17 7765 O 25,150 14 468 1 180,50 7766 0) 26,338 15 151 1 246,78 7768 4,769   7769 5,957   7770 O 25,824 14 856 1 214,14 7771 C) 27,012 15 539 1 280,42 7778 8,859   7779 10,047 5 780 489,76 7780 i1) 29,021 16 694 1 360,15 7781 C) 30,209 17 377 1 426,43 7785 O 29,615 17 036 1 389,75 7786 O 30,803 17 719 1 456,03 7788 13,680 7 870 649,42 7789 14,868 8 553 715,70 7798 (') 3,468   7799 (!) 4,656   7800 30,384 17 479 1 424,11 7801 31,572 18 162 1 490,39 7802 32,612 18 760 1 548,38 7805 30,978 17 821 1 453,71 7806 32,166 18 504 1 519,99 7807 33,206 19 102 1 577,98 7808 C) 5,513   7809 (l) 6,701   7810 31,652 18 209 1 487,35 7811 32,840 18 892 1 553,63 7818 (l) 9,603   7819 O 10,791 6 208 524,64 7820 O 31,128 17 907 1 458,99 7821 O 32,316 18 590 1 525,27 7822 O 33,356 19 188 1 583,26 7825 O 31,722 18 249 1 488,59 7826 (l) 32,910 18 932 1 554,87 7827 0) 33,950 19 530 1 612,86 7828 O 14,424 8 298 684,30 7829 0) 15,612 8 981 750,58 1 . 11.92 Official Journal of the European Communities No L 318/41 Positive Negative Germany Portugal Denmark Italy France Greece Ireland Spain CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  100 kg  7830 0) 32,396 18 637 1 522,23 7831 (') 33,584 19 320 1 588,51 7838 0 14,584 8 390 691,78 7840 0)  '   7841 0) 2,676   7842 O 3,716   7843 0) 4,706   7844 0) 6,092   7845 ( «)    7846 0) 3,270   7847 O 4,310   7848 O 5,300   7849 O 6,686   7850 0) 2 »756   7851 0) 3,944   7852 0 4,984   7853 O 5,974   7855 ( ») 3,484   7856 0 4,672   7857 0) 5,712   7858 O 4,212   7859 0) 5,400   7860 0 2,480   7861 0) 3,668   7862 O 4,708   7863 0) 5,698   7864 ( ») 7,084   7865 C) 3,074   7866 0) 4,262   7867 0) 5,302   7868 C) 6,292   7869 C) 7,678   7870 (') 3,748  .  7871 O 4&gt;936  ~ 7872 0) 5,976   7873 0) 6,966   7875 C) 4,476   7876 0) 5,664  .  7877 0) 6,704   7878 0) 5,204   7879 (*) 6,392   7900 0) 3,473   7901 O 4,661   7902 0) 5,701   7903 0) 6,691   No L 318/42 Official Journal of the European Communities 1 . 11.92 Positive Negative Ireland CN code Table Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Spain DM FI Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  100 kg  7904 (l) 8,077   7905 (') 4,067 ^   7906 0) 5,255   7907 0) 6,295   7908 (l) 7,285   7909 0 8,671   7910 (') 4,741   7911 (l) 5,929   7912 O 6,969   7913 (') 7,959   7915 O 5,469   7916 (l) 6,657   7917 C) 7,697   7918 O 6,197   7919 (') 7,385   7940 , 0) 4,961   7941 (') 6,149   7942 C) 7,189   7943 O 8,179   7944 (') 9,565  489,33 7945 O 5,555   7946 (*) 6,743   7947 O 7,783   7948 0) 8,773   7949 (l) 10,159 5 844 518,93 7950 C) 6,229   7951 (l) 7,417   7952 (l) 8,457   7953 O 9,447  475,24 7955 0) 6,957   7956 (l) 8,145   7957 (l) 9,185   7958 (l) 7,685   7959 (l) 8,873   7960 0) 7,193   7961 0 8,381   7962 C) 9,421   7963 0 10,411 5 989 516,63 7964 (') 11,797 6 786 593,96 7965 (') 7,787   7966 (l) 8,975   7967 (l) 10,015 5 761 491,00 7968 (l) 11,005 6 331 54 £,23 7969 (l) 12,391 7 128 623,56 7970 C) 8,461   1 . 11 . 92 Official Journal of the European Communities No L 318/43 Positive Negauve Germany Nether ­ lands Portugal United Kingdom Denmark Italy France Greece Ireland Spain CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg DM Fl Esc £ Bfrs/Lfrs Dkr lit FF Dr £ Irl Pu  100 kg  7971 O 9,649  466,65 7972 C) 10,689 6 149 524,64 7973 C) 11,679 6 719 579,87 7975 O 9,189   7976 C) 10,377 5 969 502,99 7977 O 11,417 6 567 560,98 7978 C) 9,917 5 706 473,05 7979 C) 11,105 6 389 539,33 7980 O 11 » 1 62 6 421 523,13 7981 C) 12,350 7 104 589,41 7982 0) 13,390. 7 702 647,40 7983 O 14,380 8 272 702,63 7984 O 15,766 9 069 779,96 7985 C) 11.756 6 763 552,73 7986 O 12,944 7 446 619,01 7987 O 13,984 8 044 677,00 7988 C) 14,974 8 614 732,23 7990 (') 12,430 7 151 586,37 7991 0) 13,618 7 834 652,65 7992 0) 14,658 8 432 710,64 7995 0) 13,158 7 569 622,71 7996 0) 14,346 8 252 688,99 Amounts to be deducted 51xx 0,361 207 16,91 52xx 0,762 438 35,74 53xx 1,219 701 57,18 54xx 1,686 968 79,03 55xx 2,404 1 381 112,71 56xx 3,485 2 002 163,42 570x 5,408 3 107 253,59 571x 5,408 3 107 253,59 572x 7,572 4 350 355,02 573x 7,572 4 350 355,02 574x 9,735 5 593 456,46 5750 9,735 5 593 456,46 5751 9,735 5 593 456,46 5760 11,899 6 835 557,89 5761 11,899 6 835 557,89 5762 11,899 6 835 557,89 5765 11,899 6 835 557,89 5766 11,899 6 835 557,89 5770 11,899 6 835 557,89 5771 11,899 6 835 557,89 No L 318/44 Official Journal of the European Communities 1 . 11 . 92 Positive Negative Spain CN code Tabe Additionalcode Notes Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Esc £ Pta  100 kg  5780 14,062 8 078 659,33 5781 14,062 8 078 659,33 5785 14,062 8 078 659,33 5786 14,062 8 078 659,33 579x 0,361 207 16,91 5808 0,361 207 16,91 5809 0,361 207 16,91 5818 0,361 207 16,91 5819 0,361 207 16,91 582x 0,361 207 16,91 5830 0,361 207 16,91 5831 0,361 207 16,91 5838 0,762 438 35,74 584x 0,762 438 35,74 585x 0,762 438 35,74 586x 1,219 701 57,18 587x 1,219 701 57,18 590x 1,686 968 79,03 591x 1,686 968 79,03 594x 2,404 1 381 112,71 595x 2,404 1 381 112,71 596x 3,485 2 002 163,42 597x 3,485 2 002 163,42 598x 5,408 3 107 253,59 599x 5,408 3 107 253,59 Amounts to be deducted 61xx 0,329 189 15,40 62xx 0,694 399 32,56 63xx 1,111 638 52,09 64xx 1,536 882 72,01 65xx 2,190 1 258 102,69 66xx 3,176 1 824 148,90 670x 4,928 2 831 231,05 671x 4,928 2 831 231,05 672x 6,899 3 963 323,46 673x 6,899 3 963 323,46 674x 8,870 5 095 415,88 6750 8,870 5 095 415,88 6751 8,870 5 095 415,88 6760 10,841 6 228 508,30 6761 10,841 6 228 508,30 6762 10,841 6 228 508,30 6765 10,841 6 228 508,30 I. 11 . 92 Official Journal of the European Communities No L 318/45 Positive Negative Germany Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain DM F1 Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta CN code Table Additionalcode Notes  100 kg  6766 10,841 6 228 508,30 6770 10,841 6 228 508,30 6771 10,841 6 228 508,30 6780 12,812 7 360 600,72 6781 12,812 7 360 600,72 6785 12,812 1 7 360 600,72 6786 12,812 7 360 600,72 679x 0,329 189 15,40 6808 0,329 189 15,40 6809 0,329 189 15,40 6818 0,329 189 15,40 6819 0,329 189 15,40 682x 0,329 189 15,40 6830 0,329 189 15,40 6831 0,329 189 15,40 6838 0,694 399 32,56 684x 0,694 399 32,56 685x 0,694 399 32,56 686x 1,111 638 52,09 687x 1,111 638 52,09 690x 1,536 882 72,01 69 lx 1,536 882 72,01 694x 2,190 1 258 102,69 695x 2,190 1 258 102,69 696x 3,176 1 824 148,90 697x 3,176 1 824 148,90 698x 4,928 2 831 231,05 699x 4,928 2 831 231,05 No L 318/46 Official Journal of the European Communities 1 . 11 . 92 (') If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes , the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respectively, milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose. These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17, 18 , 19 and 21 . The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (OJ No L 153, 17 . 6 . 1991 , p. 52) without prejudice to any later modification of the TARIC. NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis, 100 % purity; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/Isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal, by weight, to that of fructose. Note: In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. 1 . 11 . 92 Official Journal of the European Communities No L 318/47 PART 9 PRODUCTS TO WHICH REGULATION (EEC) No 426/86 RELATES Monetary compensatory amounts Positive I Negative CN code Table Additionalcode Notes Germany Nether- Spain I United Belgium/ Denmark Italy France Greece Ireland Portugal lands I Kingdom Luxem ­ bourg DM I F1 Pta I £ Bfrs/Lfrs I Dkr Lit FF Dr I £ Irl I Esc  100 kg  2007 91 10 20-4 7385 2,750 2007 99 10 20-5 7387 2,750 2007 99 31 20-5 7387 2,750 2007 99 33 20-5 7387 2,750 2007 99 35 20-5 7387 2,750 2007 99 39 20-5 7387 2,750 No L 318/48 Official Journal of the European Communities 1 . 11 . 92 PART 10 SECTOR OLIVE OIL Monetary compensatory amounts Positive Negative Notes Germany Nether ­ lands Spain Portugal United KingdomCN code Table Additionalcode Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta Esc £  100 kg  1509 10 10 15-1 7298   15-1 7299   15-1 7314   1509 10 90 15-2 7709   15-2 7713   15-2 7714   1509 90 00 15-3 7717   15-3 7718   15-3 7719   1510 00 10 15-4 7724   15-4 7729   15-4 7733   1510 00 90 15-5 7734   15-5 7737   15-5 7738   1 . 11.92 Official Journal of the European Communities No L 318/49 ANNEX II Monetary coefficients Member States Products Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark I Italy I France I Greece I Ireland I Spain I Portugal  Beef and veal   1,121   1,030   1,030  Milk and milk products   1,121   1,030    1,030  Pigmeat   1,049         Sugar   1,121   1,030    1,032  Cereals   1,121   1,030    1,032  Eggs and poultry and albumins   1,086         Wine     1,010  Processed products (Regulation (EEC) No 3033/80):  to be applied to charges   1,121   1,030    1,030  to be applied to refunds :  cereals   1,121   1,030    1,032  milk   1,121   1,030    1,030  sugar   1,121   1,030    1,032  Jams and marmalades (Regulation (EEC) No 426/86)   1,121         Olive oil sector          